Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ENERGY STORAGE DEVICE

Examiner: Adam Arciero	SN: 16/647,424	Art Unit: 1727	February 10, 2022 

DETAILED ACTION
The Application filed on March 13, 2020. Claims 1-8 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “vicinity” in claim 7 is a relative term which renders the claim indefinite. The term “vicinity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would It is unclear how close the convex part to the thin portion must be to read on the claimed invention. For the purposes of compact prosecution, the Examiner will construe the claim to read wherein the convex part is adjacent to the thin portion.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. (WO 2017/115859 A1; using machine translation for citation purposes).
As to Claims 1 and 3, Ito et al. discloses a battery, comprising: a case 11; an electrode terminal 30,40 having a terminal body composed of a plate body 31,41 and a shaft body 32,42; an insulating member 70,80 having a sidewall portion 73 disposed along an end surface of the terminal body, wherein the sidewall portion comprises a thin portion 73b formed on an arc at a positioned aligned with a center point of the shaft 
As to Claim 2, claim 2 is a product-by-process claim. The courts have held that "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See MPEP 2113. Ito discloses wherein the shaft body 32,42 is joined to the plate body 31,41 (Fig. 2 and 12).
As to Claims 4-5, Ito discloses wherein in the plan view, the thin portion 73b is disposed in the insulating member 70 at positions opposed to each other in a first direction, and in the plan view, the thin portion is disposed in the insulating member at positions of a center portion in a second direction orthogonal to the first direction (Fig. 2 and 13). 
As to Claim 6, Ito discloses wherein in the plan view, the terminal body 31 has a joint surface portion on each side of the shaft body to which an external conductive member is joined (Fig. 9).
As to Claims 7-8, Ito discloses wherein the insulating member has the claimed convex and concave parts in reproduced Fig. 15 below.

    PNG
    media_image1.png
    370
    710
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ADAM A ARCIERO/Examiner, Art Unit 1727